Case 19-80064-TLS           Doc 1669       Filed 07/05/19 Entered 07/05/19 18:28:14                        Desc Main
                                          Document     Page 1 of 3


                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF NEBRASKA

                                                                           )
 In re:                                                                    ) Chapter 11
                                                                           )
 SPECIALTY RETAIL SHOPS HOLDING CORP., et al.,1                            ) Case No. 19-80064-TLS
                                                                           )
                           Debtors.                                        ) (Jointly Administered)
                                                                           )

                           DEBTORS’ OBJECTION TO
          RETAIL ON 41ST STREET, LLC’S MOTION FOR RELIEF FROM STAY
          Specialty Retail Shops Holding Corp. and its debtor affiliates, as debtors and debtors in

 possession in the above-captioned chapter 11 cases (collectively, the “Debtors”), respectfully state

 as follows in support of this objection (this “Objection”):

                                                     Objection

          1.      On June 19, 2019, 41st Street, LLC filed a Motion for Relief from Stay under 11

 U.S.C. § 362 (“Motion”).2

          2.      The Motion contains multiple material misstatements.                      First, the Stub Rent

 Agreement did not indicate that the Debtors would be out of the premises by June 1, 2019. Second,

 the court has extended the 365(d)(4) deadline.

          3.      More importantly, the Debtors have already vacated and surrendered the premises.

 The Debtors had been led to believe that the Motion would be withdrawn given that it is now moot,




 1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number, are: Specialty Retail Shops Holding Corp. (0029); Pamida Stores Operating Co., LLC (6157); Pamida
     Transportation LLC (4219); Penn-Daniels, LLC (0040); Place’s Associates’ Expansion, LLC (7526); Retained
     R/E SPE, LLC (6679); Shopko Finance, LLC (1152); ShopKo Gift Card Co., LLC (2161); ShopKo Holding
     Company, LLC (0171); ShopKo Institutional Care Services Co., LLC (7112); ShopKo Optical Manufacturing,
     LLC (6346); ShopKo Properties, LLC (0865); ShopKo Stores Operating Co., LLC (6109); SVS Trucking, LLC
     (0592). The location of the Debtors’ service address is: 700 Pilgrim Way, Green Bay, Wisconsin, 54304. The
     cases have been procedurally consolidated and are being jointly administered under the case caption listed above.
 2
     Capitalized terms not otherwise defined shall have the meaning set forth in the Stub Rent Agreement.
Case 19-80064-TLS       Doc 1669     Filed 07/05/19 Entered 07/05/19 18:28:14            Desc Main
                                    Document     Page 2 of 3


 but the Motion has not been withdrawn at this time. Accordingly, the Debtors file this Objection

 out of an abundance of caution.

        4.      The Debtors reserve all rights to amend, modify, and supplement this Objection,

 including, but not limited to, asserting additional objections based on law or fact, and providing

 evidence in support thereof.

                           [Remainder of page intentionally left blank.]




                                                 2
Case 19-80064-TLS      Doc 1669    Filed 07/05/19 Entered 07/05/19 18:28:14        Desc Main
                                  Document     Page 3 of 3




 Dated: July 5, 2019          /s/ Lauren R. Goodman
                              James J. Niemeier (NE Bar No. 18838)
                              Michael T. Eversden (NE Bar No. 21941)
                              Lauren R. Goodman (NE Bar No. 24645)
                              MCGRATH NORTH MULLIN & KRATZ, P.C. LLO
                              First National Tower, Suite 3700
                              1601 Dodge Street
                              Omaha, Nebraska 68102
                              Telephone:      (402) 341-3070
                              Facsimile:      (402) 341-0216
                              Email:          jniemeier@mcgrathnorth.com
                                              meyersden@mcgrathnorth.com
                                              lgoodman@mcgrathnorth.com
                              - and -
                              James H.M. Sprayregen, P.C.
                              Patrick J. Nash, Jr., P.C. (admitted pro hac vice)
                              Travis M. Bayer (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              300 North LaSalle
                              Chicago, Illinois 60654
                              Telephone:       (312) 862-2000
                              Facsimile:       (312) 862-2200
                              Email:           james.sprayregen@kirkland.com
                                               patrick.nash@kirkland.com
                                               travis.bayer@kirkland.com

                              - and –
                              Steven Serajeddini (admitted pro hac vice)
                              KIRKLAND & ELLIS LLP
                              KIRKLAND & ELLIS INTERNATIONAL LLP
                              601 Lexington Avenue
                              New York, New York 10022
                              Telephone:     (212) 446-4800
                              Facsimile:     (212) 446-4900
                              Email:         steven.serajeddini@kirkland.com

                              Co-counsel to Debtors
